Judgment for the plaintiff against defendant city of New York in the sum of $5,000, with interest and costs, and against defendant city of New York on its cross-complaint against the contractor, Sprague Construction Co., Inc., in an action for damages for injuries sustained by reason of the failure to grade án embankment adjacent to a sidewalk, unanimously affirmed, with costs. In our opinion, the proof adduced by the city expressly shows that the city had accepted the work of the contractor in question here and had officially turned the sidewalk over for public use prior to the day of the accident. (Weis v. Long Island R. R. Co., 262 N. Y. 352; Town of Tonawanda v. Stapell, Mwmm & Beals Corp., 240 App. Div. 472.) Present — Lazansky, P. J., Young, Hagarty, Adel and Taylor, JJ.